Name: 2004/583/EC: Council Decision of 26 July 2004 concerning the conclusion of an Agreement between the European Community and the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products
 Type: Decision
 Subject Matter: international trade;  European construction;  Europe;  iron, steel and other metal industries
 Date Published: 2006-05-30; 2004-07-31

 31.7.2004 EN Official Journal of the European Union L 255/31 COUNCIL DECISION of 26 July 2004 concerning the conclusion of an Agreement between the European Community and the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products (2004/583/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of one part, and the Russian Federation, of the other part (1), entered into force on 1 December 1997. (2) Article 21 of the Partnership and Cooperation Agreement provides that trade in European Coal and Steel Community (hereinafter referred to as the ECSC) products is to be governed by Title III of that Agreement, save for Article 15 thereof, and by the provisions of an Agreement on quantitative arrangements concerning exchanges of ECSC steel products. (3) On the 9 July 2002 the ECSC and the Government of the Russian Federation concluded such an Agreement on trade in certain steel products (2) (hereinafter referred to as the Agreement), approved on behalf of the ECSC by Commission Decision 2002/603/ECSC (3). (4) The ECSC Treaty expired on 23 July 2002 and the European Community took over all rights and obligations contracted by the ECSC. (5) Pursuant to Article 10(2) of the Agreement the Parties agreed that it should be continued and that all rights and obligations of the Parties should be maintained after such expiry. (6) The Parties entered into consultations as provided for in Article 2(4) of the Agreement and agreed to increase the quantitative limits set out in the Agreement to take into account the enlargement of the European Union. (7) Furthermore, the Parties agreed to increase the quantitative limits also with regard to Declaration No 1 of the Agreement on the setting up of service centres in the European Union. (8) The amending Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Government of the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation concerning trade in certain steel products is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 26 July 2004. For the Council The President B. BOT (1) OJ L 327, 28.11.1997, p. 3. Agreement as last amended by Agreement between the European Communities and the Government of the Russian Federation (OJ L 9, 15.1.2004, p. 22). (2) OJ L 195, 24.7.2002, p. 55. (3) OJ L 195, 24.7.2002, p. 54. AGREEMENT between the European Community and the Government of the Russian Federation amending the Agreement between the European Coal and Steel Community and the Government of the Russian Federation on trade in certain steel products of 9 July 2002 THE EUROPEAN COMMUNITY, of the one part, and THE GOVERNMENT OF THE RUSSIAN FEDERATION, of the other part, being the Parties to this Agreement, HAVE AGREED AS FOLLOWS: Article 1 1. The quantitative limits for the year 2004 set out in Annex II to the Agreement, as last amended, shall be increased as stipulated in Annex I to this Agreement. 2. The Parties agree that the exports from the Russian Federation to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of products included in Annex I to the Agreement shipped before 1 May 2004 shall not be deducted from the quantitative limits set out in Annex II to the Agreement. 3. For the purpose of applying paragraph 2, such shipments are considered to have taken place on the date of their loading onto the exporting transport as evidenced by the bill of lading or other transport documents. Article 2 1. Article 12(2) of Protocol A to the Agreement shall be replaced as specified in Annex II to this Agreement. 2. The list of the competent national authorities attached to Protocol A to the Agreement shall be replaced by Annex III to this Agreement. Article 3 This Agreement shall enter into force on the day of its signature. Article 4 This Agreement shall be drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish and Russian languages, each of these texts being equally authentic. Done at Moscow, 26 July 2004. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l Ghall-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeai Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã ·Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¾Ã µ Ã Ã ¾Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã ¾ Por el Gobierno de la FederaciÃ ³n de Rusia Za vlÃ ¡du RuskÃ © federace For regeringen for Den Russiske FÃ ¸deration FÃ ¼r die Regierung der Russischen FÃ ¶deration Venemaa FÃ ¶deratsiooni valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã ¡Ã Ã Ã ¹Ã ºÃ ®Ã  Ã ÃÃ ¿Ã ÃÃ ¿Ã ½Ã ´Ã ¯Ã ±Ã  For the Government of the Russian Federation Pour le gouvernement de la FÃ ©dÃ ©ration de Russie Per il Governo della Federazione russa Krievijas FederÃ cijas valdÃ «bas vÃ rdÃ  Rusijos Federacijos VyriausybÃ s vardu Az Orosz FÃ ¶derÃ ¡ciÃ ³ rÃ ©szÃ ©rÃ l Ghall-Gvern tal-Federazzjoni Russa Voor de regering van de Russische Federatie W imieniu rzÃ du Federacji Rosyjskiej Pelo Governo da FederaÃ §Ã £o da rÃ ºssia Za vlÃ ¡du Ruskej federÃ ¡cie Za vlado Ruske federacije VenÃ ¤jÃ ¤n federaation hallituksen puolesta FÃ ¶r Ryska federationens regering Ã ·Ã ° Ã ÃÃ °Ã ²Ã ¸Ã Ã µÃ »Ã Ã Ã Ã ²Ã ¾ Ã Ã ¾Ã Ã Ã ¸Ã ¹Ã Ã ºÃ ¾Ã ¹ Ã Ã µÃ ´Ã µÃÃ °Ã Ã ¸Ã ¸ ANNEX I (tonnes) Products 2004 SA. Flat products SA1. Coils 48 107 SA1.a. Hot-rolled coils for re-rolling 28 094 SA2. Heavy plate 80 614 SA3. Other flat products 163 996 SA4. Alloyed products 102 SA5. Alloyed quarto plates 308 SA6. Alloyed cold-rolled and coated sheets 186 SB. Long products SB1. Beams 14 603 SB2. Wire rod 54 438 SB3. Other long products 47 768 Note: SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups. ANNEX II Article 12(2) of Protocol A shall be replaced by the following: 2. Each document shall bear a standardised serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:  two letters identifying the exporting country as follows: RU = Russia,  two letters identifying the intended Member State of customs clearance as follows: BE = Belgium CZ = Czech Republic DK = Denmark DE = Germany EE = Estonia EL = Greece ES = Spain FR = France IE = Ireland IT = Italy CY = Cyprus LV = Latvia LT = Lithuania LU = Luxembourg HU = Hungary MT = Malta NL = Netherlands AT = Austria PL = Poland PT = Portugal SI = Slovenia SK = Slovakia FI = Finland SE = Sweden GB = United Kingdom  a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 3  for 2003,  a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. ANNEX III LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITA NAZIONALI VALSTU KOMPETENTO IESTAÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WLAÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, Classes moyennes & Ã ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, Services Licences Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles Fax: + 32-2-230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax: + 32-2-230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: + 420-22421 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax: + 45-35-46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle, (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn 1 Fax: + 49-61-96 9 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Fax: + 372-6313 660 Ã Ã Ã Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  & Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Fax: + 301-328 60 94 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax: + 34-1-349 38 31 FRANCE SETICE 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 Fax: + 33-1-55 07 46 69 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street IE-Dublin 2 Fax: + 353-1-631 25 62 ITALIA Ministero delle Attivita Produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax: +39-6-59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã .6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: + 357-22-37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fax: + 371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Fax: + 370-5-26 23 974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg Fax: + 352-46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. HU-1024 Budapest Fax: + 36-1-336 73 02 MALTA DiviÃ ¼joni ghall-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: + 356-25-69 02 99 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 NL-9700 RD Groningen Fax: + 31-50-523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit Aussenwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: + 43-1-7 11 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej Plac Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: + 48-22-693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo, EdifÃ ­cio da AlfÃ ¢ndega de Lisboa PT-1140-060 Lisboa Fax: + 351-218 814 261 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 SI-1000 Ljubljana Fax: + 386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: + 421-2-43 42 39 19 SUOMI Tullihallitus PL 512 FIN-00101 Helsinki Telekopio: + 358-20-492 28 52 SVERIGE Kommerskollegium Box 6803 S-11386 Stockholm Fax: + 46-8-30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham UK-TS23 2NF Fax: + 44-1642-36 42 69